    Case 2:19-cv-00934-MHT-CSC Document 6 Filed 09/21/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

JEFFERY DeANGELOS TRIMONE, )
                           )
     Plaintiff,            )
                           )                  CIVIL ACTION NO.
     v.                    )                    2:19cv934-MHT
                           )                         (WO)
NURSE PRACTITIONER JOHNS, )
                           )
     Defendant.            )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The        United         States      Magistrate        Judge's

recommendation (doc. no. 4) is adopted.

    (2) This lawsuit is dismissed without prejudice for

failure to pay the initial filing fee.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on    the   civil      docket     as   a   final   judgment

pursuant   to   Rule    58   of    the     Federal    Rules   of   Civil

Procedure.
Case 2:19-cv-00934-MHT-CSC Document 6 Filed 09/21/21 Page 2 of 2




This case is closed.

DONE, this the 21st day of September, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
